Among several assignments of error relied upon for a reversal of this judgment, it is strenuously contended that the court erred in overruling the defendant's motion for a continuance on account of the absence of Molsie Reed, Katie Impson, and Maud Davis, or Jordan. This motion *Page 590 
for a continuance was filed on the 8th day of February, 1916, the date the case was set for the trial in which this conviction was had. However, it appears that this killing occurred in July, 1914; that shortly thereafter a preliminary examination of this defendant was had; that the information charging this offense was not filed in the district court until July, 1915; that thereafter, in the fall term of 1915, a trial of this defendant was had which resulted in a mistrial, so that it appears that the defendant had from July or August, 1914, until February, 1916, in which to martial his evidence in defense. The record does not disclose that these witnesses were subpoenaed in behalf of the defendant at the fall term of court when the mistrial occurred. In fact, there is a very slight showing of any diligence whatever to procure the attendance of these witnesses, or to preserve their testimony. Under the showing made, the motion for a continuance being addressed to the sound discretion of the trial court, we cannot say that there was such an abuse of discretion in this instance in the refusal to grant a continuance as would authorize the reversal of this judgment. Davis v. State,10 Okla. Cr. 169, 135 P. 438; Sayers v. State, 10 Okla. Cr. 233,136 P. 1073; White v. State, 9 Okla. Cr. 442, 132 P. 381; Tuckerv. State, 9 Okla. Cr. 587, 132 P. 835; Edwards v. State,9 Okla. Cr. 306, 131 P. 956; Cox v. State, 9 Okla. Cr. 378,131 P. 1109.
It is also contended that the court erred in admitting as a deposition part of the testimony of the deceased witness Jacob Frazier, reduced to writing at the preliminary examination and signed by said witness.
The record discloses that the defendant was present at such preliminary examination, was notified of his right *Page 591 
to counsel, and signified his desire to proceed without the aid of counsel. Neither the county attorney nor any other lawyer was present representing the state. The examination was had in the country before a justice of the peace, and the sheriff of the county assumed the role of interrogator of the witnesses, and the evidence was reduced to writing by one of the deputy sheriffs. It is nowhere contended that the witness Frazier did not testify to the facts contained in said deposition or signed written statement. It is contended, however, that the admission of such testimony was prejudicial to the defendant, in that it constituted hearsay testimony, and that the defendant was not given an opportunity to cross-examine the said Frazier by counsel or otherwise; also, that said testimony had a tendency to inflame the minds of the jurors against the defendant, in that he was the only witness who attempted to connect the defendant with the said club or base-ball bat, which was introduced in evidence and shown to be a heavy and dangerous weapon, and one that had probably been prepared for such purpose, and did lead the jurors to believe that the killing was willful, deliberate, and premeditated.
The latter contention would be of considerable force had defendant been convicted of murder. However, as the conviction was only for manslaughter in the first degree, with the infliction of the minimum punishment, counsel's argument fails to convince the court of merit.
As to the first contention, it may be said that there are certain exceptions to the hearsay rule which permit evidence of this character to be admitted entirely from the necessity of the case. We believe the showing here was sufficient, under the decisions of this court hereinafter *Page 592 
set forth. The defendant was confronted with the witness, and, although the deceased witness was a full-blood Indian and testified through an interpreter, he and his interpreter talked the identical language used by the defendant, and the defendant was present during the entire proceeding. The defendant was offered the benefit of counsel, but waived same. This he admits. It is clear that, the defendant being present, the opportunity was afforded him to cross-examine this witness had he desired. The evidence was admissible under the following decisions: Warrenv. State, 6 Okla. Cr. 1, 115 P. 812; Stealer v. State,10 Okla. Cr. 460, 138 P. 395; Hawkins v. U.S. 3 Okla. Cr. 651,108 P. 561.
In this connection it is claimed that, because the name of Jacob Frazier alone was indorsed upon the information, the defendant was not advised that the deposition or written statement would be used by the state instead of a living witness. The position here taken was assumed by counsel representing plaintiff in error in the case of Warren v. State, supra, wherein it was held:
"The constitutional requirement that in homicide cases the defendant shall be furnished at least two days before the case is called for trial with a list of the witnesses who will be called in chief to prove the allegations of the indictment or information, together with their post-office addresses, does not apply to witnesses who are called to testify as to the residence of absent witnesses whose names have been furnished to the defendant, and to the further fact that such witnesses testified in the preliminary examination of the defendant, and that the defendant was present, and that an opportunity was afforded him for cross-examining such witness."
The name of the deceased witness was indorsed upon the information and included in the list of witnesses *Page 593 
served, and the fact that other witnesses were used to prove the death of such witness between the time of the preliminary examination and the time of trial was not prejudicial to the defendant.
It is also contended that the court erred in allowing one Richard Foster to testify in chief against the defendant, because the name of said witness had not been indorsed upon the information prior to the time of trial. It is admitted, however, by counsel for the defendant that the name of this witness, together with his post-office address, was served upon the defendant more than two days prior to the date the case was set for trial, as one of the witnesses who would be used in chief against him.
The objection here urged is purely technical. Prior to the adoption of our Constitution, the names of all witnesses examined before the grand jury were required to be indorsed on the indictment. At that time prosecutions for a felony by information were not permissible. Since the taking effect of our state Constitution, however, prosecutions for a felony by information, after a preliminary examination, are permissible, and in such cases the names of the witnesses who are to be used in chief should be indorsed on the information as well as upon an indictment. However, as a matter of extraordinary precaution, the framers of the Constitution provided that in all capital cases "a list of the witnesses that will be used in chief to prove the allegations of the indictment or information, together with their post-office addresses, shall be furnished the defendant at least two days before the case is called for trial." (Section 20, art. 2, Constitution.) This was a special provision applicable only to capital cases, and it was clearly the intention of the framers of the Constitution, *Page 594 
and of the people when they adopted same, to substitute this method of informing the defendant of the names of the witnesses who would be called in chief to convict him in a capital case. The defendant was not only to be provided with the names of the witnesses, but also with their post-office addresses; this, in order that he might know not only who was to be called, but also where to find them.
The mere failure, after having served a list as required by the constitutional provision, to indorse the name on the information did not deprive the defendant of that substantial guarantee which was intended for his protection. He received by the service of this name, together with the post-office address, all the benefits, and more, that could have accrued to him had the name been indorsed upon the information before trial. The indorsement of this name upon the information after such service became merely a formality, and not a matter of substance for which a reversal should follow.
It is also contended that the court erred in refusing to strike that part of the testimony of Harrison Bond in which the said witness testified that his father, the deceased Moses Bond, told him a short time after the difficulty occurred that the defendant, Willie Carnes, had struck him. While the evidence complained of was not responsive to any question propounded, we are convinced that its admission was, under the circumstances of the case, proper as a part of the res gestae. The question "as to what constitutes the res gestae is possibly the most complex and difficult question in criminal law," as was said in Price v.State, 1 Okla. Cr. 364, 98 P. 447. It was there held, however, that courts can only deal with *Page 595 
the subject in the light of the facts of each particular case when the occasion arises. We are of the opinion that the evidence admitted was sufficiently connected with the assault itself to tend reasonably to explain it.
Other minor assignments of error are also urged as grounds for a reversal of this judgment, and we have carefully examined same, and thoughtfully considered the able and exhaustive brief of counsel who represent defendant. The court is confronted with the killing of an old man upwards of 80 years of age by a stalwart youth of 33. The homicide occurred when it was practically dark, and yet this defendant contends that the necessity for this killing was occasioned by the deceased assaulting him with a knife, when it was hardly possible that he would have been able to see a knife had such a weapon ever been drawn upon him. Also, it is somewhat remarkable that in the midst of such a melee, and at a time he claims he was being held by a son of the deceased, defendant accidentally stumbled upon a club and was able to pick it up and use it, under the circumstances, with such terrific effect upon the body of the deceased. We are convinced that there was very little justification or excuse for the taking of this old man's life. The defendant had the advantage of very competent and zealous counsel, and the fact that only a verdict of manslaughter in the first degree, with the minimum punishment, was returned is due in a large measure to the able and untiring efforts of his counsel. Viewing the case from the standpoint taken by the defendant, it is the opinion of this court that he was at least guilty of manslaughter, and, as he received at the hands of the jury the minimum *Page 596 
punishment therefor, he is to be congratulated upon the successful defense interposed in his behalf.
The judgment is affirmed.
DOYLE, P.J., and ARMSTRONG, J., concur.